DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/29/2020 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2020.
Claims 1 and 8 are under consideration.

Withdrawn Rejections/Objections
The rejection of claims 2 and 8, on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984), is withdrawn.  Claim 2 has been canceled by amendment.  This its rejection is rendered moot.  Claim 8 has been amended to solely recite one species.
The rejection of claim 10, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  Claim 10 has been canceled by amendment rendering its rejection moot.
The rejection of claim(s) 1-3, and 8 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over 
The rejection of claim(s) 1, 2, 8, and 9, under 35 U.S.C. 102(a)(1) as being anticipated by Li (Li et al. The Journal of Clinical Investigation 118(3):913-923, 2008), is withdrawn.  Li does not disclose retinal and vascular degeneration, as required by the amended claims.
The provisional rejection of claim 2, on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No.16/118,486 (reference application), is withdrawn.  Claim 2 was been canceled by amendment, rendering its rejection moot.


The following rejections of record have been modified to take into consideration the amendments to the claims:
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 8, as amended, is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li (US 2011/0318365 publication date:12/29/2011; effectively filed:9/15/2007).
Regarding claim 1, Li discloses a method for treating a degenerative disease in a mammalian subject comprising administering a VEGF-B polypeptide or functional variant or mimetic thereof (p. 23, claim 1).  The amendment to claim 1 specifies that the VEGF-B is isoform 186.  Li discloses VEGF-B includes, but is not limited to, both VEGF-B167 and/or VEGF-B186 isoforms (p. 4, [0060]). Thus Li expressly discloses administering VEGF-B186 as claimed by amendment.  Li discloses wherein the disease is a diabetic retinopathy (i.e.-diabetic retinal degeneration), retinitis pigmentosa, (p. 23, claims 2 and 3).  Li teaches that VEGFB administration reduces or eliminates (i.e. treats) the degenerative disease, more particularly retinitis pigmentosa, retinal tissue degeneration, and retinal vascular degeneration (p. 23, claims 1-3).  Thus, Li expressly discloses all of the limitations of claim 1.
Regarding claim 8, the claims specifies that the VEGF-B186 is administered in the form of VEGF186 protein.  These limitations are expressly disclosed as discussed above.
In conclusion, the prior art of Li anticipates the claims because Li expressly discloses all of the limitations of the claims.

Response to Arguments
Applicant's arguments filed 7/2/2020 have been fully considered but they are not persuasive. 

In response, Applicant’s arguments are not found persuasive because Li discloses the limitations of amended claim 1 and 8 as discussed above.  Regarding the issues of enablement.  The instant rejection is an art rejection and thus issues of enabling disclosure of the specification do not demonstrate that the claims are not anticipated by the prior art.
In conclusion, since the amended claims are disclosed by Li and Applicant’s argument are not sufficient to demonstrate that the prior art of Li is not anticipatory, the rejection of record is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, and 8, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating retinitis pigmentosa and retinal degeneration comprising administering an expression construct encoding VEGF-B167 into the eye of a subject with retinitis pigmentosa or retinal degeneration, wherein said expression construct is expressed in the retina and retinal degeneration is decreased or eliminated in said subject, does not reasonably provide enablement for a method of treating a method of treating retinal and vascular degeneration in a subject comprising administering VEGFB-186 to the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention: The claimed invention, as amended, is drawn to a method of treating retinal and vascular degeneration by administering VEGF-B186 to a subject.
	Breadth of the Claims: The claims, while more narrowly defined to treating any retinal and vascular degeneration in a subject by administering any form of VEGF-B186 to the subject, the claim is very broad. The breadth of the claims encompasses treating retinal degeneration which encompasses retinal degeneration associated with or as a symptom of any disease or disorder.  The breadth of retinal degeneration encompasses any normal retinal cell turn over that occurs naturally in the lifetime of a subject.  The breadth of the claims also encompasses treating vascular degeneration in any tissue, associated with any disease or disorder, or even non-pathological vascular cell turnover.  The breadth of “treating” encompasses any impact on retinal degeneration of vascular degeneration. The breadth of the claims encompasses administering VEGF-B168 to any subject of any species having a disorder or disease or healthy.  Thus the breadth of the amended claims is still quite broad.
Specification Guidance and Working Examples:  The specification provide specific guidance to treatment of retinitis pigmentosa and retinal degeneration in mouse models.  Example 4 describes treating retinal neural/blood vessel degenerative rd1 (FVB/NL) mice, which are commonly used as a model for retinitis pigmentosa, with intravitreal injection of VEGF-B167 for 15 days and then the retina were subject to histological analysis.  Said VEGF-B treatment alleviated retinal degeneration and reduced the incidence of retinal apoptosis in the rd1 mice that received treatment (Experiment 5, p. 12-13).

 [0095] In order to investigate the effect of VEGF-B.sub.186 isoform, a rod cells -specific VEGF-B.sub.186 transgenesis was performed on rd1 mice for an overexpression of VEGF-B.sub.186 in rod cells, while rd1 mice were used as control. Retinae of the transgenic mice and the rd1 mice were separated, fixed, embedded and sectioned, and were stained by HE for measuring retinal thickness. A western blot and quantitative PCR were performed on such retina samples from the transgenic mice and the rd1 mice to detect the expression level of VEGF-B and rhodopsin. An immunofluorescence staining of rhodopsin was performed. [0096] As illustrated in FIGS. 7A-7H, result shows that compared with control, the VEGF-B.sub.186-overexpressing mice had significant increases in both total retinal thickness (FIG. 7A) and thickness of each retinal layer (FIG. 7B). Result of Western blot shows an increase in retinal VEGF-B.sub.186 expression (FIG. 7C). Results of quantitative PCR (FIG. 7D) and Western blot (FIG. 7E) confirm an increase in retinal rhodopsin expression. The result also shows a decrease in TUNEL-positive (apoptotic) cells (FIGS. 7F-7H) and an increase in vascular density (FIG. 7G). In summary, all of the aforesaid results confirm that VEGF -B.sub.186 has therapeutic effect on retinal and vascular degeneration.

While the specification provides guidance to a transgenic mouse rod cell specific overexpressing VEGF-B186, wherein the mouse has an rd1 genetic background, this 
State of the Art: The art also teaches that administration of VEGF-B to a patient to the claimed diseases was unpredictable.  Asghari (US 2019/0233490) describes providing peptide antagonists of VEGF-A, VEGF-B and bFGF for treating the physiological conditions associated with angiogenesis and neovascularization including cancer, as well as, ascites formation, psoriasis, age-related macular degeneration, thyroid hyperplasia, preeclampsia, rheumatoid arthritis and osteoarthritis, Alzheimer's disease, obesity, pleura effusion, atherosclerosis, endometriosis, diabetic/other retinopathies, neovascular glaucoma, age-related macular degeneration, hemangiomas, and corneal neovascularization ([0001]; [0008]; [0010]; [0021]; [0028]; [0029], [0041]; [0084]).  Blumenkranz (US 2019/0151409) describe treating age-related macular degeneration with a VEGF-A and VEGF-B antagonist Aflibercept is a recombinant fusion protein that acts as a decoy receptor for vascular endothelial growth factor subtypes A and B (VEGF-A and VEGF-B) and placental growth factor (PIGF). By binding to these ligands, aflibercept is able to prevent these ligands from binding to vascular endothelial growth factor receptors (VEGFR), VEGFR-1 and VEGFR-2, to suppress neovascularization and decrease vascular permeability. Aflibercept consists of domain 2 of VEGFR-1 and domain 3 of VEGFR-2 fused with the Fc fragment of IgG1. Aflibercept is commercially marketed under the trade name EYLEA.RTM. (aflibercept), which is an ophthalmic intravitreal aflibercept fusion protein injection. VEGF-B overexpression can be associated with breakdown of the blood-retinal barrier and retinal angiogenesis. Thus, inhibition of VEGF-A, VEGF-B, and PIGF may all contribute to the efficacy of aflibercept. ([0003]; [0092]). Demopulos (US 2017/0283508) describes presently approved anti-angiogenic therapies for ophthalmic conditions are biologic agents that inhibit VEGF. There are currently three approved anti-angiogenic therapeutics for ophthalmic diseases: an anti-VEGF aptamer (pegaptanib, Macugen.RTM.), a Fab fragment of a monoclonal antibody directed against VEGF-A (ranibizumab, Lucentis.RTM.), and a fusion protein that binds to VEGF-A, VEGF-B and Placental Growth Factor (aflibercept, Eylea.RTM.), all of which are administered via intravitreal injection ([0160]). Opthalmic conditions include ADM, uveitis, ocular melanoma, corneal neovascularization, primary pterygium, HSV stromal keratitis, HSV-
Li et al. (Trends in Molecular Medicine 18(2):119-127, 2012) reports, “Albrecht et al. showed that transgenic expression of VEGF-B under the insulin promoter in insulin-producing b cells inhibited tumor growth by approximately 40% in a pancreatic A recent study showed that subretinal injection of adenoassociated viruses encoding VEGF-B167 or VEGF-B186 augmented ischemia- and laser injury-induced retinal and choroidal neovascularization, respectively [46]. Indeed, another study showed that targeted inhibition of VEGF-B by shRNA (short hairpin RNA) or neutralizing antibody suppressed choroidal and retinal neovascularization in mice [47].” (See Li et al. p. 125, col 1, section ‘Therapeutic potential of VEGF-B’, paragraph 2).  Li et al 2012 concludes, “VEGF-B may have promising therapeutic values in treating degenerative conditions and certain types of neovascular diseases. Despite significant advances in VEGF-B biology, outstanding questions remain to be addressed.”  (See p. 126, bottom of paragraph bridging col 1 and 2).  Thus Li also provide conflicting evidence.  While their transgenic mouse models provides support for the idea that VEGF-B inhibits tumor 
Thus the art teaches that treatment with VEGF-B appears to be inconsistent with the claimed invention and thus unpredictable. Several reports of treating with VEGF-B inhibitors suggest that VEGF-B is playing a pathological role in cancer, degenerative diseases, AMD, inflammation, and many of the other claimed disease, thus contradicting the teachings of the specification and the claimed invention.  Li et al. does provide experimental evidence that VEGF-B appears to have tumor suppressor properties in pancreatic neurogenic tumors in a transgenic mouse model.  However, Li et al. implicates, while VEGF-B may potentially have therapeutic promise in disease involving neoangiogenesis, harnessing its complex nature to use it as a therapeutic agent has not been achieved.  Thus overall the art of using VEGF-B to treat diseases involving oxidative stress, cancer, degeneration, inflammation, and the other claimed diseases is unpredictable.
As discussed above, Zhong et al (Molecular Vision 2011:17:492-507) sub-retinal administering an AAV vector encoding VEGFB-186 to mice and determined the impact of said administration on the eye of said mouse (p. 494, col 1, section ‘Intraocular injection of adeno-associated virus vector in mice”.  Mice treated with the AAV vector expressed the VEGFB-186 in the retinal tissues as demonstrated (p. 196, paragraph bridging col 1 and 2).  AAV-VEGF-B186 treatment increased retinal neovascularization, and choroidal neovascularization in treated mice and mice having induce retinopathy (p. 499, col 1 and 2).  AVV-VEGF-B186 treatment also promoted vascular permeability (p. 503, first paragraph).  Increase in retinal neovascularization and retinal vascular 
Thus, the claims lack enablement because the specification provides specific guidance to a method of treating retinal and vascular degeneration by administering VEGFB-186 and the art teaches that such an administration does not predictably result in such a treatment.
	
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Response to Arguments
Applicant's arguments filed 7/28/2020 have been fully considered but they are not persuasive. 
Applicant asserts that the amendments to the claims overcome the enablement rejection.  In response, Applicant’s argument is not found persuasive because the amended claims lack enablement as well.  See the modified rejection above for more details.  Thus the rejection of record in its modified form is maintained.



The following new rejections are necessitated by the amendments to the claims:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not further limited base claim 1 because while it states that the form of VEGFB186 is VEGFB186 protein, claim 1 recites VEGF-B186 in capitals, which already indicates that it is being administered as the protein form.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632